Citation Nr: 0634813	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-41 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability. 

2.  Entitlement to service connection for an upper back 
disability. 

3.  Entitlement to service connection for a cardiovascular 
disability. 

4.  Entitlement to service connection for a psychiatric 
disability, characterized as a depressive disorder. 

5.  Entitlement to non-service connected pension benefits. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from March 1979 to November 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision.  A hearing before 
a Veterans Law Judge sitting at the RO was scheduled for 
August 2006; the veteran failed to report for the hearing and 
has not requested that one be rescheduled.  

The issue of service connection for a cardiovascular 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a right ankle disability 
related to service. 

2.  The veteran does not have an upper back disability 
related to service.

3.  A psychiatric disability did not manifest during active 
duty or for almost two decades following service discharge 
and the preponderance of the evidence is against finding that 
a psychiatric disability is related to service.

4.  The veteran did not have active duty during a period of 
war. 


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

2.  An upper back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

3.  A psychiatric disability, including a depressive 
disorder, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  The veteran does not meet the threshold eligibility 
requirements for the receipt of nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2003, August 
2003, and November 2005.  The RO specifically informed the 
veteran of the evidence required to substantiate his claims, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claims.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and VA examination reports.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

1.	Right Ankle Disability

There were no findings of chronic right ankle pathology in 
service.  VA afforded the veteran an examination in October 
2003.  The veteran complained of occasional swelling and 
difficulty standing for a long time.  The VA examiner  noted 
a history of injury to the right ankle and that the ankle had 
been in a cast.  However, the examiner found no residuals and 
noted good range of motion and strength.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as there 
is no indication of a current right ankle disability, service 
connection is denied.

While the veteran has suggested that he currently has a right 
ankle disability as a result of service, as a lay person, he 
has no competence to give a medical opinion on the diagnosis 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Consequently, lay assertions of medical diagnosis 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a right ankle disability 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



2.	Upper Back Disability

There were no findings of chronic upper back pathology in 
service.  The October 2003 VA examination report noted the 
veteran's complaints of constant upper back pain.  X-rays of 
the thoracic spine were normal, alignment was satisfactory 
and disc spaces appeared normal, and there was no evidence of 
any deformity of the spine.  The diagnoses included 
tenderness in the mid lumbar area without any residual 
radiological findings, and chronic upper back strain.  

There is currently no upper back disability.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwwinski, 3 Vet. App. 223, 225 
(1992).  

While the veteran has chronic upper back pain/strain, pain is 
not analogous to disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking 
service connection for a neck disability and an increased 
rating for a low back disability.  On the issue of service 
connection, the Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Subsequently, the Federal Circuit dismissed the 
issue of service connection stating it was precluded from 
reviewing the factual determinations of the Board or the 
Court.).  

While the veteran has suggested that he currently has an 
upper back disability as a result of service, as a lay 
person, he has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Consequently, lay assertions of medical diagnosis 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has an upper back disability 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

3.	Depression

Service connection for a psychosis is presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The veteran has a current disorder.  Clinical records from 
R.E. Hodgman, M.D. show treatment for depression and the a 
November 2003 VA mental disorders examination showed an 
assessment of depressive disorder, not otherwise specified.  

Service medical records include an August 1985 psychiatric 
visit record.  The record noted that the veteran had had a 
serious stressor during the past 6 months for which he sought 
and received supported counseling.  The impression was 
psychologically qualified to continue his duties.  There are 
no other records pertaining to the veteran's psychiatric 
well-being.  The examination at service discharge noted a 
normal psychiatric evaluation.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted in this case.  While the 
veteran has a current diagnosis of depression, there is no 
competent evidence that it is related to service.  While a 
serious stressor was noted in August 1985, an acquired 
psychiatric disability was not identified.  Records dated in 
2000 from Dr. Hodgman noted that veteran had been treated for 
depression for a long time.  However, the first post-service 
indication of depression in the record is May 2000, which is 
nearly two decades post-service discharge.  In view of the 
lengthy period of time between service discharge and the 
first indication of pertinent disorder, there is no evidence 
of continuity of symptomatology and this weighs against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally, there is no opinion which provides a nexus 
between service and current disorder.  In fact, the November 
2003 VA examination report specifically noted that the 
veteran's depression did not appear to be related to his 
service experience.          

To the extent that the veteran himself has claimed that his 
depression is related to service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's depression was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

4.	Non-service connected pension

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  
A veteran meets the necessary service requirements if he 
served in active military, naval, or air service under one of 
the following conditions: 1) for 90 days or more during a 
period of war; 2) during a period of war and was discharged 
or released from service for a service-connected disability; 
3) for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or 4) for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a).

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying the character of a 
claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530 (1992).

Here, the Board finds that the appellant is a veteran, and 
that he completed more than 90 days of active service.  His 
period of active service, however, was not completed during a 
period of war.  The veteran's Form DD-214 reflects that he  
served on active duty from March 1979 to November 1981.  This 
was not during a period of wartime.  See 38 C.F.R. § 3.2 
(2006).  Therefore, the veteran is not eligible for 
nonservice-connected pension benefits under the law.

In sum, the veteran's service does not meet the threshold 
criteria for basic eligibility for nonservice-connected 
pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3. He 
did not serve in active military, naval, or air service for 
90 days or more during a period of war.  The record also does 
not reflect that he was discharged or released from service 
for a service-connected disability, nor does the record 
indicate that he should have received such a discharge.  He 
has not been shown to have served on active duty for a period 
of 90 consecutive days or more which began or ended during a 
period of war.  Finally, he did not serve on active duty 
during more than one period of war for an aggregate 90 days 
or more.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the veteran's 
service does not meet the criteria described, he does not 
meet the basic eligibility requirements for nonservice- 
connected pension, and the claim must be denied based upon a 
lack of entitlement under the law.


ORDER

Service connection for a right ankle disability is denied. 

Service connection for an upper back disability is denied. 

Service connection for a cardiovascular disability is denied. 

Service connection for a psychiatric disability, 
characterized as a depressive disorder is denied. 

Entitlement to non-service connected pension benefits is 
denied. 

REMAND

In an August 2006 telephone contact with the veteran, a VA 
employee was notified that the veteran was hospitalized due 
to a heart attack.  Accordingly, the case is REMANDED for the 
following action:

1.	The RO, with any necessary assistance 
from the veteran, should obtain all 
records associated with his August 2006 
heart attack and associate them with 
the claims folder.

2.	The RO should then readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to this Board for the purpose 
of appellate disposition, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


